FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 21-0528

 RETAIL SERVICES WIS                             §
 CORPORATION D/B/A PRODUCT                       §
                                                                                 Collin County,
 CONNECTIONS, NATHAN STOUT,                      §
 AMANDA VILLA, AND                               §
                                                                                    5th District.
 KATHERINE PALMERv.                              §
 CROSSMARK, INC.                                 §




                                                                                  August 6, 2021

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioners, RETAIL SERVICES WIS CORPORATION D/B/A
 PRODUCT CONNECTIONS, NATHAN STOUT, AMANDA VILLA, AND KATHERINE
 PALMER, pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 9th day of September, 2021.




                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk